Per Curiam.
This suit was brought to recover damages to a Buiek sedan, model 40. The damages were caused by a collision with the defendant’s trolley car at a grade crossing about eight-thirty p. m., on February 5th, 1927, on River road, where the road is crossed by the trolley tracks of the defendant company at West Palmyra, New Jersey. The trial resulted in a verdict for $1,210 in favor of the plaintiff. The defendant obtained a rule to show cause why the verdict should not be set aside and a new trial granted. The defendant writes down five reasons in support of the rule. We think there is no merit in any of these reasons calling for any extended discussion. The rule to show cause is discharged, with costs.